UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-4911



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SEAN DAVON SCOTT,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00550-RDB)


Submitted:   August 29, 2007                 Decided:   October 10, 2007


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Randolph O’Neil Gregory, Sr., LAW OFFICES OF RANDOLPH O. GREGORY,
SR., Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Richard C. Kay, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sean    Davon    Scott    appeals      his     jury    conviction    of

possession    of       a   firearm    in        violation        of     18   U.S.C.

§ 922(g)(1)(2000).         The district court sentenced Scott to 204

months’ imprisonment. Scott argues the district court erred in the

factual finding underlying its denial of his motion to suppress.

We find no error and affirm.

           This court reviews factual findings underlying a district

court’s suppression determination for clear error and the district

court’s legal determinations de novo. United States v. Rusher, 966

F.2d 868, 873 (4th Cir. 1992).       In reviewing the denial of a motion

to suppress, this court must view the evidence in the light most

favorable to the prevailing party below. United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

           Scott argues the district court’s factual finding that

police officers observed a bulge in his waistband was not supported

by sufficient evidence.       At the hearing on the motion to suppress,

Officer Bearde testified that as he initially approached the

vehicle   during   a   traffic   stop,     he   saw     Scott,    the   passenger,

“leaning towards his left . . . and . . . his right hand . . . was

adjusting an unknown object in his waistband area.” Bearde did not

use the word “bulge” in his testimony.                   Bearde wrote in his

statement of probable cause both that he saw Scott adjust an item




                                     - 2 -
in his waistband and that he saw “a bulge sticking out from Scott’s

thin T-shirt.”

           The district court found the two police officers who

conducted the traffic stop credible. The district court determined

the police officers had “a reasonable suspicion that Mr. Scott was

armed or otherwise posed a threat of danger,” based in part upon

Bearde’s observation of “the bulge in the pants.”

           The     district   court    repeatedly     referred   to   Bearde’s

testimony regarding “the bulge” in its factual findings.                       On

appeal, Scott challenges the district court’s use of the word

“bulge,” arguing the evidence in the record does not support such

a finding.   However, Scott did not argue this issue in district

court nor object to the district court’s references to “the bulge.”

           This court will generally not consider issues raised for

the first time on appeal.       Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993).     “Exceptions to this general rule are made only in

very limited circumstances, such as where refusal to consider the

newly-raised issue would be plain error or would result in a

fundamental miscarriage of justice.”          Id.     The issue of the trial

judge’s references to “the bulge” at Scott’s waist instead of “the

unidentified item” in his waistband is not one of plain error, nor

would   refusing    to   examine   the   issue   on    appeal    result   in   a

fundamental miscarriage of justice.




                                      - 3 -
              In light of the possible danger of a roadside encounter

with a suspect, a police officer may conduct a limited protective

search   aimed     at   finding    concealed      weapons,     if    the   officer

“possesses a reasonable belief based on ‘specific and articulable

facts which, taken together with the rational inferences from those

facts, reasonably warrant’ the officer in believing that the

suspect is dangerous and the suspect may gain immediate control of

weapons.”      Michigan v. Long, 463 U.S. 1032, 1049 (1983) (quoting

Terry v. Ohio, 392 U.S. 1, 21 (1968)).

              Observing a bulge that could be a weapon in a suspect’s

clothing      “reasonably    warrants    a    belief    that   the    suspect    is

potentially dangerous.”         United States v. Baker, 78 F.3d 135, 137

(4th   Cir.    1996).       Similarly,   seeing    an    object     underneath    a

suspect’s clothing that could be a weapon warrants a belief that

the suspect is armed and dangerous, as Officer Bearde believed in

this   case.      Thus,   the   two   observations      have   the    same   legal

significance. After hearing Bearde testify that he saw Scott reach

with his right hand and adjust an unknown item hidden in his

waistband, the district court simply summarized this testimony as

an observation of a “bulge,” as did Scott’s own counsel when

explaining why this portion of Bearde’s testimony was not credible.

This generalized summary of the testimony does not constitute plain

error or a fundamental miscarriage of justice.




                                      - 4 -
           Moreover, Bearde testified that in addition to seeing

Scott adjust an unknown item in his waistband, Bearde conducted the

stop in a high crime area; as Bearde talked with the driver, Scott

was visibly shaking, sweating, and looking straight ahead without

making eye contact; and Bearde actually saw the handle of the gun

when Scott raised his arms.     The district court did not clearly err

in finding the officers had reasonable suspicion that Scott was

armed.

           For the foregoing reasons, we affirm Scott’s conviction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -